Filed 10/4/22 Playboy Enterprises v. Indian Harbor Insurance CA2/1
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not
certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has not
been certified for publication or ordered published for purposes of rule 8.1115.


 IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                           SECOND APPELLATE DISTRICT

                                          DIVISION ONE

 PLAYBOY ENTERPRISES, INC.,                                         B315763

           Plaintiff, Cross-defendant                               (Los Angeles County
           and Respondent,                                          Super. Ct. No. 18STCV01214)

           v.

 INDIAN HARBOR INSURANCE
 COMPANY,

           Defendant, Cross-complainant
           and Appellant.




      APPEAL from an order of the Superior Court of Los Angeles
County, Jon R. Takasugi, Judge. Affirmed.
      Sinnott, Puebla, Campagne & Curet and Randolph P. Sinnott
for Defendant, Cross-complainant and Appellant.
      Eisner, Amber D. Henry and Zachary Elsea for Plaintiff,
Cross-defendant and Respondent.

                                 __________________________
       Through the instant appeal, appellant Indian Harbor
Insurance Company (Indian Harbor) raises a single issue:
whether the trial court erred in concluding that a May 10, 2016
email between nonparty Elliott Friedman and respondent Playboy
Enterprises, Inc. (Playboy) constitutes a “claim” by Friedman
against Playboy for the purposes of a claims-made insurance policy
Indian Harbor issued to Playboy. If the email was a claim, then it
was made outside the policy period, and the policy would not cover
the amount Indian Harbor advanced, under a reservation of rights,
to settle the dispute between Playboy and Friedman.
       We hold the trial court correctly concluded the email was
not a “claim” as that term is defined in the policy. Rather than
demanding money or nonmonetary relief of the type a court
might order, Friedman’s email requested a meeting with Playboy.
Accordingly, we affirm.

             FACTS AND PROCEEDINGS BELOW
      A.    Indian Harbor Insurance Policy
       Indian Harbor issued a claims-made-and-reported
“professional liability insurance policy” (capitalization omitted)
to Playboy with a policy period of November 30, 2016 to July 1,
2018 (the policy). Subject to other terms and conditions, the
policy obligates Indian Harbor to pay, inter alia, “expenses and
damages that [Playboy] is legally obligated to pay because of
liability imposed by law or assumed under a written, oral, implied
or express contract as the result of a claim first made against
[Playboy] during the policy period” (italics added) alleging “a
technology and professional services wrongful act committed by
[Playboy].” (Boldface omitted & italics added.) Thus, a threshold
requirement under the policy is that the payments for which




                                 2
Playboy seeks coverage have been made as a result of a claim first
made sometime between November 30, 2016 to July 1, 2018.
       The policy exclusively defines “claim” as any of the following:
(1) “A written demand for monetary damages, services, or injunctive
or other non-monetary relief ”; (2) “a civil proceeding for monetary
damages, services, or injunctive or other non-monetary relief ”;
(3) a mandatory arbitration or other alternative dispute resolution
proceeding “for monetary damages, services, or injunctive or other
non-monetary relief ”; (4) a subpoena served on Playboy “seeking in
whole or part the production of documents or information with
respect to which the [i]nsured claims a constitutional or statutory
newsgathering privilege.” The policy does not define “demand.”
The policy defines “damages” as “[c]ompensatory damages resulting
from a judgment, award or settlement agreement” as well as, under
certain circumstances, “[p]unitive, exemplary damages and multiple
damages.” The policy does not define “injunctive or other non-
monetary relief.”
       A claim is deemed made on the date it is served on Playboy,
if applicable, or on the date Playboy’s “Legal Department or Risk
Management Department” receives the claim.

      B.    Friedman’s Dispute with Playboy and Resulting
            Settlement
       Playboy licenses Playboy’s name, images, trademarks and
artwork for a wide range of consumer products. In late 2012,
businessman Elliott Friedman began talking to Playboy about
potential licensing arrangements in Asia, including one for Playboy-
branded beer and one for Playboy-branded cigarettes. These plans
led to two separate contracts between two entities affiliated with
Friedman—for the cigarette venture, Playboy Lifestyle Pte., Ltd.
(Playboy Lifestyle), and for the beer venture, Eight Cup Limited




                                  3
(Eight Cup)—and Playboy/Playboy-affiliated entities. By 2014,
plans for both arrangements fell apart.

            1.    Communications before the policy period
                  regarding the Playboy-Friedman dispute
       On April 19, 2016, Friedman emailed Playboy’s then-general
counsel, Rachel Sagan. Friedman wrote, “I am back in the LA
area and thought it a good time to resolve the open issues with
[Playboy].” In the email, Friedman complained that Playboy’s
executives “screwed up the cigarette deal through self[-]dealing.”
Friedman claimed that Playboy representatives had “bragged” that
the contemplated cigarette deal would have brought $20 million
to $30 million per year in licensing fees, a percentage of which
Friedman claimed he owned “through a Singapore company.” As
to the contemplated beer deal, Friedman complained that Playboy
wrongfully froze out Friedman’s company in order to work directly
with sub-licensors. Friedman complained that “[l]osing major
money because of the reckless and grossly negligent actions
of [Playboy] executives McNabb and Nordby [did not] sit well
with [him]. The Playboy Breweries investment was real, and the
business was solid, . . . and the Playboy cigarette . . . contract was
worth a billion dollars.” Friedman closed by stating: “I will be in
LA from May 7th forward, as I am moving back from China. We
can meet to review documents, emails, etc. with or without outside
counsel. Please make sure that you keep all the emails needed
to review on your side from all current /past executives and Board
members.”
       On May 10, 2016, Friedman emailed Sagan again. This email
(the subject email) provides in full:
       “Hi Rachel: [¶] I agree that all business has potential risks.
[¶] Unfortunately, the inexcusable actions of Michael McNabb
and Matt Nordby while working as senior executives at [Playboy],



                                  4
killed two businesses which were well underway and widely
acknowledged to be extremely valuable. Their negligent
behavior caused significant damage to [Playboy] but also to
myself. [¶] I spoke with my long time lawyer, Robert O’Brien
(Larsonobrienlaw.com), and he suggests you and I sit down alone
to see if we can come to a meeting of the minds. While working
with Robert is great, and a billion dollar damages trial is
interesting, challenging and should be successful, I would rather
focus at this point of my life on settling the issues and just getting
compensated for my investment (cash and time) in Playboy
Breweries and Playboy Lifestyle (cigarettes with HH). [¶] Let[’]s
just the two of us meet for now—I am available Thursday /Friday
at your office in West LA or Larson O’Brien offices downtown.”
       Sagan responded via a May 13, 2016 email, in which she
noted: “While we appreciate your lawyer’s suggestion, we are
struggling to understand what type of business solution you
are contemplating out of your litigation‐oriented messages.
[¶] Because you have chosen to use adversarial allegations and
claims as the foundation of your outreach, it would make more
sense to have each of our lawyers in the room for a discussion.
[¶] Our counsel, Michael Eisner, and I are available to meet
Robert and you on Thursday, June 2, at 11[:00 a.m.] in Michael’s
office. Let me know if that works and, if not, suggest alternate
dates/times.”
       Friedman met with Sagan and Playboy’s outside counsel
in June 2016. According to both Friedman and Playboy, at that
meeting, Friedman “repeatedly” told Playboy that he “had no
intention of making any claim against [it] at that time,” and that
if he ever were to make a claim, he “would only do so through [his]
lawyer, Robert O’Brien.” Also, according to both Friedman and
Playboy, Friedman indicated at this meeting that he “wanted to




                                   5
figure out a future business arrangement with Playboy.” At the
end of the meeting, Friedman told Playboy he would provide more
information about his concerns regarding their prior business
dealings, but never did so.

            2.    Communications during the policy period
                  regarding the Friedman-Playboy dispute
       On March 14, 2017, Playboy received a letter from Friedman’s
lawyer, Robert O’Brien. In it, O’Brien stated that the Friedman-
affiliated company involved in the cigarettes venture, Playboy
Lifestyle, had retained Larson O’Brien, and that the company
“intend[ed] to initiate legal proceedings” against Playboy. The
letter identifies four causes of action—breach of contract, breach of
the duty of good faith and fair dealing, fraud, and negligence—and
described in detail the basis for each. In this context, the letter
also identifies specific purportedly wrongful acts by the two Playboy
executives who Friedman had described in the subject email simply
as having been “negligent.” The letter further represents that the
relevant law is that of the People’s Republic of China, pursuant to
a choice-of-law provision in the agreement related to the cigarette
venture. The letter indicates Playboy Lifestyle had incurred
monetary damages “exceed[ing] $227,400,000,” and “demands
that Playboy pay $95,000,000 as settlement for Playboy’s bad
faith conduct which resulted in its failure to perform under the
collaboration contract.” (Boldface and capitalization omitted.)
       In December 2017, O’Brien sent Playboy another letter
similar in structure to the May 2017 letter. In it, O’Brien indicated
that another Friedman-affiliated company, Eight Cup, had retained
O’Brien “in connection with [Playboy’s] breach” of the agreement
regarding the breweries venture. The December 2017 letter
identifies four causes of action—breach of contract, “breach of
fiduciary duty against a director,” “inducing breach of contract,”



                                  6
and “misappropriation of trade secrets”—and describes in detail
the basis for each. (Boldface and capitalization omitted.) It
indicates Eight Cup “intend[ed] to initiate legal proceedings”
under Hong Kong law and in a Hong Kong arbitral forum. The
letter also represents that Eight Cup had incurred monetary
damages “exceed[ing] $216,000,000,” and “demands that Playboy
pay $90,000,000 as settlement for Playboy’s various breaches.”
(Boldface omitted.)
       Playboy notified Indian Harbor of the March 2017 and
December 2017 demand letters. Indian Harbor requested “all
written communications bearing on the dispute that predate the
March 2017 demand.” Playboy initially provided the April 19,
2016 email, but not the subject email. Indian Harbor subsequently
agreed to defend Playboy against the claims reflected in the March
and December 2017 letters, subject to a reservation of rights,
expressly including its right of recoupment.
       Playboy ultimately provided Indian Harbor with the subject
email as part of a larger production of documents. After receiving
it, Indian Harbor advised Playboy that there was no coverage for
the dispute,1 because a claim regarding the dispute was first made
via the subject email, and thus before the policy’s inception. Indian
Harbor did not dispute that the demands were the type of claim
covered by the policy. Rather, Indian Harbor denied coverage solely



      1  Indian Harbor and Playboy agree that the dispute regarding
the contemplated cigarette deal and the dispute regarding the
contemplated breweries deal constitute “related matters” under the
policy, and thus are the subject of a single claim under the policy.
Therefore, in the remainder of our opinion, we will refer to a single
dispute between Playboy and Friedman and/or a single claim by
Friedman.



                                  7
based on timing. Indian Harbor advised that it nevertheless would
participate in mediation and reiterated its reservation of rights.

           3.    Mediation and settlement
      Indian Harbor ultimately negotiated a settlement with
Friedman and his affiliated entities for $5 million. Indian Harbor
advised Playboy, and Playboy acknowledged, that Indian Harbor
proposed to settle the Friedman dispute subject to the right to
recoup all amounts it funded upon a determination that the dispute
was not covered.
      On October 17, 2018, Indian Harbor paid $4,840,259.97
towards settlement. Playboy paid $159,740.03 towards settlement,
the remainder of the policy’s $250,000 self-insured retention after
the defense costs Playboy incurred.

     C.    Playboy’s Coverage Action and Indian Harbor’s
           Cross-complaint
       Playboy filed a coverage action against Indian Harbor,
and Indian Harbor filed a cross-complaint. The cross-complaint
sought a declaration that the policy did not cover the Friedman
dispute because it was first made via the subject email, before the
policy’s inception. The cross-complaint also sought to recoup the
$4,840,259.97 Indian Harbor had paid to settle with Friedman,
along with prejudgment interest.
       Following discovery, Indian Harbor moved for summary
judgment or summary adjudication on both its cross-complaint and
Playboy’s complaint. Playboy did not move for summary judgment
or adjudication.
       The court made several evidentiary rulings in connection
with the motion, including sustaining Playboy’s hearsay, relevance,
and foundation objections to Sagan’s May 13, 2016 email in
response to the subject email.



                                 8
       On the merits, the court concluded that the subject email
was not a claim under the policy, and that a claim regarding the
Friedman dispute was first made during the policy period, via the
March 2017 demand letter. Specifically, the court explained that,
in the subject email, “the only thing Friedman requested was a
meeting, and Friedman explicitly stated that he preferred to sit
down ‘alone’ without the presence of attorneys. . . . While Friedman
called the idea of a trial ‘interesting,’ he did not request ‘monetary
damages, services, or injunctive or other non-monetary relief,’ nor
did he insist on any course of action. [¶] Moreover, while the email
does not foreclose the possibility of litigation, Friedman’s email . . .
does not express a clear intent to sue if an appropriate settlement
cannot be reached.”
       On this basis, the court denied in part Indian Harbor’s motion
for summary adjudication.2 To facilitate this appeal, the parties
filed a motion for stipulated judgment, dismissing the remainder of
the claims in the complaint and cross-complaint without prejudice.
The court granted the motion, and Indian Harbor timely appealed.3




      2The trial court granted summary adjudication in Indian
Harbor’s favor on Playboy’s claims alleging Indian Harbor’s
handling of settlement negotiations constituted a breach of contract
and bad faith. Neither party challenges those rulings on appeal.
      3 In the absence of an agreement to toll the statute of
limitations for the causes of action the parties dismissed without
prejudice, the stipulated judgment is appealable. (See Kurwa v.
Kislinger (2013) 57 Cal.4th 1097, 1105–1106.) The record does not
contain any reference to a tolling agreement. At the hearing before
this court, counsel for both parties affirmed that no such agreement
exists.



                                   9
                            DISCUSSION
       The single issue Indian Harbor raises on appeal is whether
the trial court erred in concluding the subject email was not a
“claim” under the policy. The interpretation of the policy and its
application to undisputed facts—here, for example, the undisputed
contents of the relevant emails—are issues we review de novo.
(Westrec Marina Management, Inc. v. Arrowood Indemnity Co.
(2008) 163 Cal.App.4th 1387, 1391 (Westrec).) For reasons we
outline below, we hold the trial court correctly concluded the subject
email was not a claim.4

      A.    On Its Face, the May 2016 Friedman Email Is
            Not a “Claim” Under the Policy
      We interpret insurance policies using ordinary contract
interpretation principles. (Montrose Chemical Corp. of California
v. Superior Court (2020) 9 Cal.5th 215, 230; Palmer v. Truck Ins.
Exchange (1999) 21 Cal.4th 1109, 1115.) Interpretation begins with
the plain language of the policy. (Montrose, supra, at pp. 229−230.)
If that language “ ‘ “ ‘is clear and explicit, it governs.’ ” ’ ” (Id. at


      4  In its arguments on appeal, Indian Harbor relies on Sagan’s
May 13, 2016 email, which the court excluded, and notes in a
footnote why the email was admissible. This is insufficient to raise
an appellate challenge to the court’s exclusion of the document.
(See Hall v. Department of Motor Vehicles (2018) 26 Cal.App.5th
182, 193 [footnoted arguments not identified in a separate heading
are forfeited]; Cal. Rules of Court, rule 8.204(a)(1)(B) [points must
be stated “under a separate heading or subheading summarizing
the point,” and be supported by “argument and, if possible, by
citation of authority”].) Even if Indian Harbor had sufficiently
raised the issue, however, and even assuming the court incorrectly
excluded Sagan’s email, considering this email would not affect our
analysis or disposition of the instant appeal as set forth below.



                                   10
p. 230.) “We consider the contract as a whole and construe the
language in context, rather than interpret a provision in isolation.
(Civ. Code, § 1641.) . . . If contractual language is clear and explicit
and does not involve an absurdity, the plain meaning governs. (Id.,
§ 1638.)” (Westrec, supra, 163 Cal.App.4th at p. 1392.)
       Here, the policy defines four types of “claim[s],” only one
of which Indian Harbor argues applies to the subject email: “[a]
written demand for monetary damages, services, or injunctive or
other non-monetary relief.” The policy does not define “demand,”
so we look to the “ ‘ordinary and popular’ definition” of this term.
(AIU Ins. Co. v. Superior Court (1990) 51 Cal.3d 807, 825; Westrec,
supra, 163 Cal.App.4th at pp. 1391–1392.) Applying this approach,
Westrec, the primary case on which Indian Harbor relies, addresses
the meaning of the term “demand” when it appears in an insurance
contract’s definition of “claim” similar to the definition in the
policy at issue here. (Westrec, supra, 163 Cal.App.4th at p. 1392
[interpreting the following definition of “claim”: “ ‘a written
demand for civil damages or other relief commenced by the
[i]nsured’s receipt of such demand’ ”].) In that context, Westrec
defines “demand” as “a request for something under an assertion
of right or an insistence on some course of action.” (Ibid.; see also
Abifadel v. Cigna Ins. Co. (1992) 8 Cal.App.4th 145, 160 [“[i]n both
its ordinary meaning and in the interpretation given to it by other
courts in similar circumstances, a claim is a demand for something
as a right or as due”].)

            1.     The subject email does not contain a
                   “demand”
       The subject email does not contain a “demand.” Rather, it
contains a description of Friedman’s “grievance” and an “expression
of [Friedman’s] dissatisfaction” with the behavior of certain Playboy
executives—each of which, under the guidance in Westrec, is “not



                                   11
a demand.” (Westrec, supra, 163 Cal.App.4th at p. 1392.) The
subject email does go on to make a request based on this grievance;
specifically, it suggests, “Let[’]s just the two of us meet for now.”
But it neither insists on any course of action, nor expresses an
entitlement to any course of action.
       Nor is the email’s language that Friedman “would rather
focus at this point of my life on settling the issues and just getting
compensated for my investment (cash and time)” a “demand” for
such compensation, because it does not request the compensation
referenced, let alone “insist[ ]” on it or claim Playboy owes it to
Friedman as a matter of right.

            2.    The subject email does not request monetary
                  compensation or “other non-monetary relief ”
                  a court could award
        Even assuming, for the sake of argument, that the letter
contained a “demand,” the email still would not constitute a claim,
because it still would not contain a demand “for monetary damages,
services, or injunctive or other non-monetary relief.” (Boldface
omitted & italics added.) A meeting is obviously not monetary
damages. (See Catlin Specialty Ins. Co. v. CAMICO Mut. Ins. Co.
(N.D.Cal. 2012) 896 F.Supp.2d 808, 819−820 [insured’s letters to
insurer referencing insurer’s breach of duty, urging it to settle third
party’s lawsuit against the insured, and pointing out insurer’s risk
if it did not settle, was not a “claim” because insured did not “make
a demand for extracontractual monetary damages”].) Nor does (or
could) Indian Harbor argue that a meeting with Playboy constitutes
“injunctive or other non-monetary relief,” such that the email
might still meet the definition of “claim” by demanding such relief.
In the policy, the term “relief” appears in the context of a definition
of “claim” that employs terminology customarily used to describe
formal or quasi-formal litigation or litigation events, including



                                  12
the word “claim” itself, “civil proceeding,” “subpoena,” and
“injunct[ion].” In this context, the “plain meaning” of “relief ” would
fairly be the meaning pertinent to such legal matters: namely,
redress that can be ordered by a court. (Merriam-Webster Dict.
Online (2022) 
[as of Oct. 1, 2022] [defining relief as “legal remedy or redress”];
Black’s Law Dict. (11th ed. 2019) [defining relief as, inter alia,
“[t]he redress or benefit, [especially] equitable in nature (such as an
injunction or specific performance), that a party asks of a court”].)

            3.     Indian Harbor’s arguments regarding
                   implicit threats of litigation
       Indian Harbor argues the subject email implicitly threatens
litigation, and thus that the email’s request for a meeting is more
akin to a request for a settlement meeting, rendering it an implicit
demand for a settlement payment “[l]ike the demand in Westrec.”
We disagree.
       The “claim” at issue in Westrec was a letter from an attorney
representing the potential plaintiff employee to her employer
that referenced a Department of Fair Employment and Housing
right-to-sue letter the employee had procured, which the Court of
Appeal noted is a prerequisite to suing under the Fair Employment
and Housing Act. (Westrec, supra, 163 Cal.App.4th at p. 1392.)
The attorney letter then asked whether the employer “ ‘would
prefer to attempt to resolve or mediate this matter, or if it will be
necessary to file a lawsuit and have a jury decide the outcome.’ ”
(Id. at p. 1390.) The letter went on to explain that “ ‘[i]t is often
in an employer’s best interests to resolve discrimination claims
promptly’ ” to avoid paying mandatory statutory attorney fees
after trial, and urged the employer to “ ‘do the right thing’ ”
by “ ‘rectify[ing] the [employee’s] harm’ ” “ ‘confidential[ly] and
discreet[ly]’ ” “ ‘[b]efore any litigation becomes necessary.’ ” (Ibid.)



                                   13
This language, combined with the reference to the right-to-sue
letter immediately preceding it, led the Court of Appeal in Westrec
to conclude that the employee’s attorney had “clearly expressed
[the employee’s] intent to sue [the employer] for employment
discrimination if an appropriate settlement could not be reached”—
even though the letter did not expressly so state. (Id. at p. 1392.)
Therefore, the attorney letter constituted a “demand” for monetary
damages and a “claim” under the policy at issue in Westrec.
       Unlike the letter in Westrec, there is no additional context
in the subject email that would allow us to interpret the email
requesting a meeting as even an indirect request for settlement
compensation. For example, the Westrec letter, unlike the subject
email, expressly states that litigation may become necessary, and
describes affirmative steps, including jurisdictional exhaustion of
administrative remedies, the employee had already taken towards
being able to file suit. The subject email’s opaque reference to
litigation—specifically, how Friedman does not want to pursue it,
even though he believes he would prevail—is distinguishable from
the discussion of litigation in the Westrec letter in this and other
respects.
       Our conclusion that the subject email does not constitute a
claim is further supported by the fact that, ultimately, Friedman
alone did not initiate arbitration proceedings regarding the dispute,
but rather Friedman and the entities that were the actual parties
to the agreements regarding the failed ventures. Particularly when
considered in this context, Friedman’s expression of dissatisfaction
with how the ventures ended, and his vague reference to particular
executives being “negligent,” is a far cry from a specific assertion
of right under agreements to which, it appears from the record,
Friedman was not a party.




                                 14
      B.    Indian Harbor’s Reliance on Unpublished
            Federal Authority Is Unavailing
        In arguing to the contrary, Indian Harbor also relies on
several unpublished federal cases. These cases are not binding on
this court. (See Walker v. Apple, Inc. (2016) 4 Cal.App.5th 1098,
1108, fn. 3 (Walker); City of Hawthorne ex. rel. Wohlner v. H&C
Disposal Co. (2003) 109 Cal.App.4th 1668, 1678, fn. 5.) Moreover,
even if we were to consider these decisions, the subject email is
distinguishable from the communications at issue in them, so
they are not even persuasive authority supporting Indian Harbor’s
arguments. (See Walker, supra, at p. 1108, fn. 3 [unpublished
federal authority has no precedential value, but may be cited as
persuasive].)
        For example, Indian Harbor cites Pacific Coast Surgical
Center LP v. Scottsdale Ins. Co. (C.D.Cal. June 25, 2019,
No. CV-18-3904 PSG (KSx)) 2019 WL 4390565, in which the
letter the court concluded was a “claim” proposed particular types
of monetary compensation and non-monetary relief—“that [the
insured] purchase [the potential plaintiff ’s] partnership interest
[in a partnership between the insured and the potential plaintiff]
at full market value” or that the insured “release [the potential
plaintiff] from the non-compete provision” in that agreement. (Id.
at p. *2.) The letter also indicated the plaintiff would be “ ‘willing
to attempt to settle [the] matter informally’ ” before “ ‘submitting
[it] to mediation’ ” pursuant to a section of the partnership
agreement that required the parties to mediate before filing suit.
(Ibid.) The court concluded that, by both (1) requesting monetary
compensation and non-monetary legal relief; and (2) indicating an
intent to move towards litigation if settlement could not be reached,
the letter conveyed a clear message: “ ‘[S]ettle now, or we are going
to court.’ ” (Id. at p. *6.) That message constitutes an insistence on




                                  15
relief of the type a court could issue, and thus meets the definition
of a claim. But no such message can be gleaned from the subject
email.
       Indian Harbor also cites Peachstate Health Management
LLC v. Chubb Insurance Company of New Jersey (C.D.Cal. Nov. 24,
2020, No. CV-19-8175 DSF (SPx)) 2020 WL 8184143, which
distinguishes itself from the instant case in that it expressly stated
that the violations of law identified created claims that “ ‘need[ ]
to be settled’ ” through a monetary payment. (Id. at p. *4.)
Specifically, the letter at issue was from an employee to her
employer (the insured) describing the employer’s conduct towards
the employee as “ ‘a violation of Illinois law not to mention federal
employment law.’ ” (Ibid.) The letter went on to “discuss[ ] when
[the employee] [would] ‘have [her] day in court’ and request . . . that
‘[her] individual claim against [the employer] for . . . sexual assault,
harassment, and retaliation needs to be settled. The amount will be
in the high seven figures.’ ” (Ibid.) Thus, the letter involved an
insistence on monetary damages. The subject email does not.
       Indian Harbor also cites Presidio Wealth Management, LLC v.
Columbia Casualty Company (N.D.Cal. Apr. 3, 2014, No. 13 CV-
04604-WHO) 2014 WL 1341696 (Presidio), which involved an
email containing demands that “ ‘[the insured] must make [the
potential plaintiff] whole by buying [him] out [of an investment],
forcing redemption of the [auction rate preferred securities]
or deliver[ing] on an acceptable sale.’ ” (Id. at p. *7.) Forced
redemption constitutes a form of non-monetary relief a court might
offer, and being “bought out” of an investment is tantamount to
monetary relief. The subject email, by contrast, does not ask for
any form of monetary damages or non-monetary “relief ”—let alone
insist that Playboy “must” provide such relief.




                                  16
       Indian Harbor emphasizes that, like the subject email, the
email at issue in Presidio does not specifically threaten litigation,
but rather presents the potential plaintiff ’s requests as based
on a preexisting right or obligation, by stating that“ ‘it is your
responsibility to get me out [of this investment].’ ” (Presidio, supra,
2014 WL 1341696 at p. *3; see Westrec, supra, 163 Cal.App.4th at
p. 1392 [demand is “a request for something under an assertion of
right or an insistence on some course of action”].) Indian Harbor
argues this is akin to the subject email’s reference to Friedman
likely prevailing in a civil damages trial, which implies he is legally
entitled to something from Playboy. But the email in Presidio,
unlike the subject email, also includes clear directive language
(“must”). Moreover, even if we were to conclude that the subject
email contains an insistence on something or an assertion of right
to something, the subject of such demands still would not constitute
“damages” nor “other non-monetary relief,” as required by the
policy’s definition of “claim.”

      C.    We Need Not Rely on Extrinsic Evidence
            Regarding the Meaning of the May 2016
            Friedman Email
       Finally, we decline Playboy’s invitation that we consider
testimony regarding Friedman and Playboy’s respective
understandings of the subject email in determining whether or not
the email is a claim. We need not rely on this evidence in reaching
the conclusion for which Playboy advocates, because the language
of the subject email permits no interpretation except that it is not a
claim. For these same reasons, even if we were to consider Sagan’s
email response to the subject email (see ante, fn. 4), we would still
conclude that the subject email is not a claim.




                                  17
                         DISPOSITION
     The judgment is affirmed. Respondent is awarded its costs
on appeal.
     NOT TO BE PUBLISHED.




                                        ROTHSCHILD, P. J.
We concur:




                 BENDIX, J.




                 KELLEY, J.*




     *  Judge of the Los Angeles County Superior Court, assigned
by the Chief Justice pursuant to article VI, section 6 of the
California Constitution.



                                18